Citation Nr: 1032451	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a fatty liver.

3.  Entitlement to service connection for a left heel spur.

4.  Entitlement to an effective date earlier than May 12, 2005, 
for the grant of service connection for plantar fasciitis.

5.  Entitlement to a temporary total rating based on foot surgery 
necessitating convalescence under 38 C.F.R. § 4.30.

6.  Entitlement to an initial rating higher than 10 percent for 
bilateral plantar fasciitis.

7.  Entitlement to separate initial compensable ratings for right 
and left plantar fasciitis.

8.  Entitlement to an increased rating for right knee patellar 
subluxation, rated as 10 percent disabling prior to January 19, 
2009.

9.  Entitlement to an increased rating for right knee 
chondromalacia patella with arthritis, rated as 10 percent 
disabling prior to January 19, 2009, as 100 percent disabling 
from January 20, 2009, to February 28, 2010, and as 30 percent 
disabling, effective March 1, 2010.

10.  Entitlement to service connection for bilateral toe 
disability.

11.  Entitlement to service connection for a left hip and low 
back disability, to include sciatica.

12.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1990 and from June 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from multiple prior rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.

In April 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, he 
submitted additional evidence with respect to his claims directly 
to the Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be undertaken.

The Board acknowledges that, during his April 2010 hearing, the 
Veteran indicated that he wished to file a new claim for service 
connection for low back sciatica.  However, the Veteran's 
assertions regarding his low back symptoms are essentially the 
same as those contemplated in his pending appeal for service 
connection for a left hip disability, also claimed as sciatica.  
Accordingly, the Board finds that the Veteran's contentions are 
most appropriately characterized as a single claim for service 
connection for a low back and left hip disability, to include 
sciatica, as reflected on the title page of this decision.  

The issues of an earlier effective date for service connection 
for bilateral plantar fasciitis, temporary total disability 
benefits based on foot surgery necessitating convalescence under 
38 C.F.R. § 4.30, an initial increased rating for bilateral 
plantar fasciitis or separate initial compensable ratings for 
right and left plantar fasciitis, increased ratings for a right 
knee disability, and service connection for a bilateral toe 
disability, a left hip and low back disability, and GERD, 
diabetes mellitus, hypertension, and obstructive sleep apnea, are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  At the April 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to an increased rating 
for a left knee disability and service connection for a fatty 
liver.

2.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's left heel spur had its onset during 
active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issues of entitlement to an increased rating for a left knee 
disability and service connection for a fatty liver have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The criteria for service connection for a left heel spur have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).

In November 2005 and October 2008, the Veteran submitted 
substantive appeals perfecting his appeals as to the issues of 
entitlement to an increased rating for a left knee disability and 
service connection for a fatty liver, as identified in the 
September 2005 and October 2008 statements of the case.  At his 
April 2010 Travel Board hearing, the Veteran stated that he was 
withdrawing his appeal as to those issues.  The Veteran's 
statement indicating his intention to withdraw the appeal as to 
those issues, once transcribed as a part of the record of his 
hearing, satisfies the requirements for withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal as to the issues of 
entitlement to an increased rating for a left knee disability and 
service connection for a fatty liver, there remains no allegation 
of errors of fact or law for appellate consideration concerning 
those issues.  The Board, therefore, has no jurisdiction to 
review the Veteran's claims of entitlement to an increased rating 
for a left knee disability and service connection for a fatty 
liver, and must dismiss those issues.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2009).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for certain chronic diseases 
that are manifest during service and then again at any later 
date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 (2009); 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when chronic 
disease is identified in service and at any time after service, 
service connection will be granted without need for nexus 
evidence).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show that a current disability 
exists, and that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. §§ 
3.303, 3.310 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran contends that he developed a left heel spur while on 
active duty that has persisted up to the present time.  While 
acknowledging that his heel pain has come and gone many times 
since service, he maintains that he now experiences constant 
symptoms of discomfort and inflammation that are only partially 
alleviated by painkillers and orthopedic inserts.  Additionally, 
the Veteran contends that his left heel spur was caused or 
aggravated by his service-connected knee and ankle disabilities, 
which reportedly affected his gait and led him to place greater 
weight on his left side.  The Veteran also asserts that his left 
heel spur is related to his service-connected bilateral plantar 
fasciitis.  In support of that contention, he has submitted a 
medical article noting that heel spurs are the deposit of calcium 
in the plantar fascia near its attachment to the heel that result 
from repetitive stresses and inflammation in the plantar fascia. 

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board will consider whether service connection 
for the Veteran's left heel spur is warranted on a direct basis 
or as secondary to his service-connected knee disabilities, ankle 
disabilities, or plantar fasciitis.

The Veteran's service medical records show that in November 1986, 
he sought treatment for bilateral foot pain following a traumatic 
injury.  While X-rays were negative for fractures, calcaneus heel 
spurs were later diagnosed.  Subsequent service medical records 
are negative for complaints or clinical findings specific to the 
left heel.  However, those records reveal ongoing treatment for 
pain and swelling elsewhere in the left lower extremity, 
culminating in a January 1992 surgery (synovectomy, arthroscopy, 
and removal of loose body fragments from the left ankle).  The 
record thereafter shows that the Veteran was medically discharged 
from service in August 2006, after a Physical Evaluation Board 
found that his bilateral knee and ankle disabilities (then 
diagnosed as degenerative joint disease and patellofemoral 
syndrome) rendered him unfit for active duty.

Post-service medical records show that the Veteran was afforded a 
VA joints examination in December 2002 with respect to his 
service-connected ankle disability.  X-rays taken at that time 
supported a diagnosis of bilateral calcaneal heel spurs.  

The Veteran subsequently underwent a VA examination in October 
2004 at which his in-service diagnosis of heel spurs was noted.  
He reported that he had experienced recurrent heel discomfort 
while on active duty, particularly after running and performing 
other physical training exercises.  The Veteran also stated that, 
after leaving the military, his heels had been asymptomatic for 
several years, but had begun to cause him discomfort again in the 
last 19 months.  It was noted that, in addition to heel spurs, 
the Veteran had been diagnosed with bilateral plantar fasciitis 
and prescribed orthopedic foot inserts.

Physical examination revealed bilateral tenderness in the 
lateral, medial, and posterior aspects of the heels.  However, no 
tenderness was found in across the plantar surface of either 
heel.  Nor was there any evidence of pes planus, hammertoes, or 
other deformities.  The Veteran was able to stand, squat, 
supinate, pronate, and walk on his toes without difficulty.  
However, he was unable to heel walk due to pain.

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that, although the 
Veteran had a history of in-service calcaneal heel spurs, his 
condition had been largely asymptomatic since discharge and was 
not related to his currently diagnosed plantar fasciitis. 

The record thereafter shows that in April 2005, the Veteran 
underwent plantar fascia release surgery.  However, on a 
subsequent VA examination in January 2008, he indicated that this 
procedure had done little to alleviate his heel symptoms.  During 
that January 2008 VA examination, the Veteran complained of 
chronic heel pain that was most severe in the mornings but 
persisted throughout the course of each day.  He reported that he 
continued to use orthotic inserts and also took prescription 
painkillers to alleviate his symptoms.  Physical examination 
revealed tenderness along the medial aspect and plantar surfaces 
of the heels.  However, no other problems involving the heels 
were found.  X-rays showed no evidence of abnormalities with 
respect to the right heel.  However, X-rays of the left heel 
showed calcaneal spurring.  Based on the results of the 
examination, the VA examiner acknowledged that the Veteran met 
the diagnostic criteria for a left heel spur.  However, the VA 
examiner opined that the condition had developed prior to the 
Veteran's plantar fasciitis and, thus, was less likely than not 
caused by that service-connected disability.  The examiner did 
not address whether the Veteran's left heel spur had been 
aggravated by his service-connected plantar fasciitis or was 
directly related to his military service.

The record thereafter shows that the Veteran has received ongoing 
treatment for heel pain and related foot problems.  He claims 
that VA medical providers have told him that his heel spurs had 
their onset during service and have since been aggravated by his 
weight gain and the natural aging process.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, and the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board considers the October 2004 VA examiner's finding that 
the Veteran had a history of in-service left calcaneal heel spurs 
to be probative as that finding was based on a thorough 
examination of the Veteran and a review of his claims folder.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  

The Board recognizes that the October 2004 VA examiner also 
determined that the Veteran did not exhibit current symptoms of 
heel spurs.  However, the record shows that he had been 
previously diagnosed with that condition on X-ray examination in 
December 2002.  Moreover, X-rays taken at the Veteran's 
subsequent January 2008 VA examination also revealed the presence 
of a left heel spur.  Thus, notwithstanding the October 2004 VA 
examiner's findings, evidence of a current disability has been 
presented during the appeals period.  McClain v. Nicholson, 21 
Vet. App. 319 (2007); Gilpin v. West, 155 F.3d 1353 (Fed Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim). 

Additionally, the Board acknowledges that both the October 2004 
and the January 2008 VA examiners determined that the Veteran's 
heel spur was unrelated to his plantar fasciitis.  However, the 
October 2004 VA examiner did not provide a rationale for that 
opinion, which weighs against its probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  While the January 2008 VA 
examiner did provide a rationale for the opinion, that rationale 
was incomplete as it only addressed whether the Veteran's heel 
spur had been caused by his service-connected plantar fasciitis 
and not whether it had been aggravated by that service-connected 
disability.  

In any event, because the Board has decided to grant service 
connection for the Veteran's left heel spur on a direct basis, 
there is no need to further address whether service connection 
for that disability is warranted as secondary to his plantar 
fasciitis or any other service-connected disability.  Moreover, 
as neither the October 2004 VA examiner nor the January 2008 VA 
examiner specifically addressed the issue of direct service 
connection, their findings are not wholly inconsistent with the 
Board's decision.

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service medical records show that his 
left heel spur had its onset in service.  Additionally, the Board 
observes that the Veteran is competent to report that his 
treating providers told him that his current heel problems are 
service-related.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board also finds that the Veteran is competent to 
report that his left heel pain and inflammation has persisted on 
a recurrent, if not constant, basis since service, and his 
statements in this regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, that lay evidence 
reflects a continuity of symptomatology since service, which 
further supports his claim.  Maxson v. Gober, 230 F.3d 1330 
(2000).

Furthermore, the preponderance of the evidence shows that, while 
in service, the Veteran developed bilateral heel spurs.  
Thereafter, on his December 2002 X-ray examination and January 
2008 VA examination, he was diagnosed with a left heel spur.  The 
Board finds that the presence of a left heel spur during active 
duty and many years later constitutes evidence of a chronic 
disability that manifested both during and after service.  38 
C.F.R. § 3.303(b) (2009).  No medical opinion as to etiology is 
necessary to grant service connection where a chronic disease is 
shown in service and the same chronic disease manifests at a 
later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  
Thus, even without a probative medical opinion relating the 
Veteran's current left heel spur to his active service, the Board 
finds that the evidence weighs in favor of his claim.

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Accordingly, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for a left heel spur is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The appeal concerning the issue of entitlement to an increased 
rating for a left knee disability is withdrawn.

The appeal concerning the issue of entitlement to service 
connection for a fatty liver is withdrawn.

Service connection for a left heel spur is granted. 


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims for an earlier effective date for bilateral plantar 
fasciitis, post-operative convalescence for a left foot 
disability, an initial increased rating for bilateral plantar 
fasciitis or, in the alternative, separate compensable ratings 
for right and left plantar fasciitis, increased ratings for a 
right knee disability, and service connection for a bilateral toe 
disability, a left hip and low back disability, GERD, diabetes 
mellitus, hypertension, and obstructive sleep apnea. 

With respect to the Veteran's earlier effective date claim, the 
Board observes that, in an October 2006 rating decision, the RO 
granted service connection for plantar fasciitis, effective May 
12, 2005.  However, the Veteran now asserts that the effective 
date of service connection for that disability should have been 
November 28, 2003, when he filed his claim for service connection 
for heel spurs.  The Veteran acknowledges that he specifically 
filed a claim for service connection for plantar fasciitis until 
May 2005.  However, he contends that the symptoms of bilateral 
foot pain contemplated in his November 2003 claim were later 
found to support a diagnosis of plantar fasciitis and, therefore, 
that earlier claim should have been broadly construed to include 
both heel spurs and plantar fasciitis.  

The Board observes that, while a claimant must describe the 
nature of the disability for which he is seeking benefits, his 
identification of the benefit sought does not require any 
technical precision.  Ingram v. Nicholson, 21 Vet. App. 232 
(2007).  Moreover, a claimant may satisfy that requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(when determining the scope of a claim, the Board must consider 
the claimant's description of the claim, symptoms the claimant 
describes, and information the claimant submits or that VA 
obtains in support of that claim).

In light of the Veteran's assertions regarding the similar 
symptomatology contemplated in his heel spur and plantar 
fasciitis claims, and because the Board has granted service 
connection for a left heel spur, the Board finds that the 
Veteran's earlier effective date claim is inextricably 
intertwined with the pending assignment of an effective date of 
service connection for his left heel spur because the 
disabilities may be rated in conjunction.  The appropriate remedy 
where a pending claim is inextricably intertwined with another 
claim is to remand the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Accordingly, the Board finds it necessary 
to remand the Veteran's earlier effective date claim for 
readjudication by the RO after it assigns an effective date of 
service connection for the Veteran's left heel spur.

Next, with respect to the Veteran's claim for post-operative 
convalescence benefits, the record shows that he underwent 
plantar fascia release surgery in April 2005, prior to the 
currently assigned effective date for his service-connected 
plantar fasciitis.  As expressly acknowledged by the Veteran's 
representative at the April 2010 hearing, his claim for temporary 
total disability benefits for a period of convalescence under 38 
C.F.R. § 4.30 is inextricably intertwined with his claim for an 
earlier effective date for that disability.  Thus, the Board has 
no discretion but to remand the claim for convalescence benefits 
pending the readjudication of the earlier effective date claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Similarly, the Board finds that the Veteran's claim for an 
initial increased rating for bilateral plantar fasciitis, or, in 
the alternative, separate initial compensable ratings for right 
and left plantar fasciitis, is also inextricably intertwined with 
his claim for an earlier effective date for that disability.  The 
Veteran's plantar fasciitis is currently rated 10 percent 
disabling, effective May 12, 2005.  Thus, his claim for an 
effective date prior to May 12, 2005, for the grant of service 
connection for that disability would clearly impact his claims 
for an initial increased rating or separate initial compensable 
ratings.  Accordingly, consideration of those claims must be 
deferred until the RO adjudicates, in the first instance, his 
pending earlier effective date claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Additionally, the Board observes that the Veteran was last 
afforded a VA examination with respect to his service-connected 
plantar fasciitis in September 2006.  Since that time, he has 
received additional treatment for that disability and related 
foot problems.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, 
the Veteran's September 2006 VA examination is somewhat stale, 
and the record reflects that his plantar fasciitis may have 
worsened since that time.  Additionally, the Veteran has asserted 
that his plantar fasciitis has resulted in neurological and 
functional impairment to the extent that it is accompanied by 
tenderness and numbness and has required him to take leave from 
work and undergo release surgery, injections, and ongoing 
rehabilitation exercises and drug therapy.  He also contends that 
he has different degrees of impairment attributable to his 
plantar fasciitis with respect to his left and right feet.  
Accordingly, the Board finds that a new VA examination is needed 
to determine the current severity of that service-connected 
disability with respect to each extremity and, in turn, whether a 
higher combined rating or separate ratings is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  That new VA examination should include a review of all 
pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 
4.1 (2009).  Additionally, in light of the aforementioned 
evidence, that new examination should include specific findings 
regarding any neurological manifestations or functional 
limitations related to the Veteran's plantar fasciitis. 

The Board now turns to the Veteran's claims for increased ratings 
for a right knee disability (right patellar subluxation 
associated with chondromalacia patella with arthritis, status 
post arthroscopy).  Prior to January 20, 2009, the Veteran was 
assigned separate 10 percent ratings under Diagnostic Codes 5257 
(other impairment of the knee) and 5259 (cartilage, semilunar, 
removal of, symptomatic).  Then, from January 20, 2009, to 
February 28, 2002, he was granted a temporary rating of 100 
percent under 38 C.F.R. § 4.30 based on a total knee arthroscopy 
necessitating convalescence.  Thereafter, a 30 percent rating was 
assigned under Diagnostic Code 5055, for a knee replacement.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claims for increase have remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board recognizes that the Veteran was recently afforded a VA 
knee examination in January 2010.  However, the VA examiner who 
conducted that examination expressly indicated that the Veteran's 
claims folder and medical records were unavailable for review.  
Thereafter, at his April 2010 Travel Board hearing, the Veteran 
essentially asserted that his right knee disability was worse 
than the January 2010 examination results indicated and that he 
was currently taking daily doses of Percocet and receiving 
regular outpatient treatment for that disability.  Because it 
thus appears that there may have been a significant change in the 
Veteran's service-connected right knee disability, the Board 
finds that a new VA examination is warranted address the current 
nature, extent, severity and manifestations of that disability.  
Moreover, unlike the January 2010 VA examination, that new 
examination should include a review of the Veteran's claims 
folder.  38 C.F.R. § 4.1 (2009).  

New VA examinations are also warranted with respect to the 
Veteran's claims for service connection for diabetes mellitus, 
hypertension, sleep apnea, GERD, a bilateral toe disability, and 
a hip and low back disability.  In claims for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the Veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination).

Here, the Veteran in essence contends that his bilateral toe 
numbness had its onset at approximately the same time that his 
plantar fasciitis was diagnosed and is related to that service-
connected disability.  The Veteran also asserts contends that his 
bilateral toe and hip and low back problems are all related to 
the altered gait caused by his service-connected knee, ankle, and 
foot disabilities.  Additionally, he claims that his diabetes 
mellitus, hypertension, sleep apnea, and GERD are all 
etiologically related to his service-connected knee and foot 
disabilities, specifically to the weight that he gained following 
surgery for those disabilities.  

In support of his claims, the Veteran has submitted an August 
2007 written statement from a private doctor of osteopathic 
medicine, indicating that his low back, hip, and foot problems 
might be mechanical in nature and related to his antalgic gait 
and that his low back and hip pain might also be the primary pain 
generator for his bilateral foot pain.  The Veteran has also 
submitted a March 2008 written statement from his private 
orthopedic treating physician noting that the Veteran's left hip 
pain is associated with the abnormal gait from his right knee 
problem, and that the 30 pounds of weight he gained since his 
knee surgery has contributed to his other medical conditions, 
including his GERD, diabetes mellitus, high blood pressure, and 
sleep apnea.  Additionally, the Veteran has submitted medical 
articles that list obesity as one of the potential risk factors 
for sleep apnea, diabetes mellitus, and hypertension.  

The Board recognizes that the private medical providers' 
statements, above, suggest a possible nexus between the Veteran's 
diabetes mellitus, hypertension, sleep apnea, GERD, bilateral toe 
numbness, and hip and low back problems and his service-connected 
knee, ankle, and foot disabilities.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). However, those private medical physicians 
did not provide a rationale for their opinions, which weighs 
against the probative value of those opinions.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Nor did the above physicians indicate that 
their opinions were based on a review of the Veteran's claims 
folder.  Accordingly, the Board finds that their opinions, 
standing alone, are too speculative to warrant a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To 
ensure a thorough examination and evaluation, the Veteran's 
disabilities must be viewed in relation to their history.  38 
C.F.R. § 4.1 (2009).

The Veteran has not yet been afforded VA examinations addressing 
the etiology of his diabetes mellitus, hypertension, and sleep 
apnea.  In light of the foregoing, the Board finds that, on 
remand, he should undergo a VA examination to determine whether 
any of those current disabilities is related to the weight gain 
attributed to his service-connected knee and foot disabilities or 
to any other aspect of his military service.

With respect to the Veteran's GERD claim, the Board observes that 
claim was denied based on the opinion of a January 2008 VA 
examiner, who indicated that the Veteran's current GERD symptoms 
were not the result of any nonsteroidal anti-inflammatory drugs 
he has taken for his service-connected orthopedic disabilities.  
However, that VA examiner did not address whether the Veteran's 
GERD had been caused or aggravated by the weight gain associated 
with those service-connected disabilities, or was otherwise 
related to his military service.  Accordingly, the Board finds 
that an additional VA examination and etiological opinion is 
warranted to fairly and fully assess the merits of the Veteran's 
claim.

Next, the record shows that the Veteran was treated in service in 
September 1991 for a broken left toe.  Thereafter, he underwent a 
September 2006 VA examination that addressed his current 
bilateral toe complaints.  Based on the Veteran's statements, 
clinical findings, and a review of the claims folder, the VA 
examiner concluded that, while the Veteran had an altered gait 
due to his service-connected knee disability, that condition was 
less likely than not related to his complaints of bilateral toe 
numbness.  However, the VA examiner did not address whether the 
Veteran's complaints of bilateral toe numbness were due to his 
plantar fasciitis, as service connection had not yet been 
established for that disability.  Nor did the VA examiner opine 
as to whether or not the Veteran's bilateral toe numbness was 
otherwise related to his active service or a broken toe in 
service.  Consequently, the Board finds that, on remand, the 
Veteran should also be afforded a new VA examination and opinion 
with respect to that claim.

Additionally, the Board acknowledges that the January 2008 VA 
examiner who examined the Veteran's feet also opined that he did 
not have a current left hip disability.  However, the Veteran has 
submitted private medical evidence of treatment for left hip and 
low back problems.  In addition, a May 2003 VA medical record 
reflects treatment for left hip pain, assessed as probable mild 
sciatica.  Thus, notwithstanding the January 2008 VA examiner's 
findings, there is clinical evidence of a current left hip and 
low back problems.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  

Moreover, the Board observes that the Veteran is competent to 
testify as to symptoms, such as hip and low back pain, which are 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  The Veteran has indicated that he has 
experienced left hip and low back problems since gaining weight 
after undergoing surgery for his service-connected knee and foot 
disabilities.  As no VA examiner has yet opined whether any left 
hip or low back disability is related to those service-connected 
disabilities or to any other aspect of his military service, the 
Board finds it necessary to remand for an additional VA 
examination and etiological opinion in order to fully and fairly 
assess the merits of the Veteran's claim. 

Finally, private and VA medical records appear to be outstanding.  
The Veteran testified at his April 2010 Board hearing that he was 
currently receiving treatment for his service-connected right 
knee and his low back pain and foot numbness from a private 
orthopedic surgeon, Christopher L. Issacs, D.O.  However, no 
private treatment records dated after January 2009 have yet been 
obtained.  As VA is on notice that private medical records may 
exist that are relevant to his claims for an increased rating for 
a right knee disability and service connection for low back and 
foot problems, the Board finds that an effort to obtain those 
private medical records should be made on remand.  While the 
Board recognizes that the Veteran previously provided a signed 
authorization for the release of his private orthopedic records 
in November 2004, it should be explained to him that his 
reauthorization of the release of any records dated after January 
2009 is necessary before those records may be obtained.  
Moreover, because it appears from a review of the claims folder 
that there may also be outstanding VA medical records dated after 
April 2010 that may contain information pertinent to the 
Veteran's pending claims, those records are also relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide a completed release form (VA Form 21- 
4142) authorizing VA to request copies of any 
treatment records from Christopher L. Issacs, 
D.O., dated from January 2009 to the present.  
Explain to the Veteran that his prior 
authorization for the release of his private 
medical provider's records has expired, and 
that he will need to reauthorize the release of 
those records in order for VA to obtain them.  
All attempts to secure those records must be 
documented in the claims folder.

2.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Denver, Colorado,  dated from April 2010 to 
the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
determine the current nature and severity of 
his service-connected right knee disability and  
bilateral plantar fasciitis and to assess the 
nature and etiology of any current bilateral 
toe, left hip, and low back, disabilities.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The VA examiner should 
provide a rationale for all opinions and 
reconcile them with all pertinent evidence of 
record, including the Veteran's service and 
post-service medical records showing extensive 
treatment for right knee and foot disabilities, 
including plantar fascia release surgery 
conducted in April 2005 and the total right 
knee anthroplasty performed in January 2009; 
the reports of the September 2006, March 2008, 
and January 2010 VA examinations addressing the 
Veteran's service-connected right knee 
disability and plantar fasciitis; and the 
Veteran's assertions that his disabilities have 
worsened since those prior examinations.  The 
VA examiner should also consider the service 
medical records showing treatment for a left 
toe fracture in service, the VA and private 
medical records showing treatment for bilateral 
toe numbness and left hip and low back pain, 
and the August 2007 and March 2008 statements 
submitted by the Veteran's private treating 
physicians suggesting that his toe, hip, and 
leg problems are related to the weight gain and 
altered gait caused by his service-connected 
knee, ankle, and foot disabilities.  
Additionally, the VA examiner should reconcile 
his findings with the September 2006 and 
January 2008 VA examination reports, which 
indicate that the Veteran's bilateral toe 
complaints are unrelated to his altered gait 
and that he does not have a current low hip 
disability.  Finally, the VA examiner should 
consider the Veteran's lay statements and 
testimony relating his toe, left hip, and low 
back problems to his service-connected 
orthopedic disabilities and any reports of a 
continuity of symptomatology of toe, left hip, 
and low back problems since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on 
Veteran's report of in-service injury and 
instead relied on absence of evidence in 
service medical records to provide negative 
opinion).  Specifically, the VA examiner's 
opinion should address the following:  

a)  Identify all orthopedic pathology 
related to the Veteran's right knee 
disability.

b)  Conduct all necessary tests, to include 
X-rays and range of motion studies of the 
right knee in degrees.  

c)  State whether any ankylosis (favorable 
or unfavorable) of the right knee is 
present.  

d)  Specify whether the Veteran's right 
knee disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring a 
brace.  

e)  State whether the service-connected 
right knee disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  

f)  Discuss whether the Veteran has 
additional functional loss from his right 
knee disability, and describe any pain, 
weakened movement, excess movement, excess 
fatigability, or incoordination resulting 
from that service-connected disability, as 
discussed in 38 C.F.R. §§ 4.40, 4.45 
(2009), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

g)  Discuss how the Veteran's right knee 
disability impacts his activities of daily 
living, including his ability to obtain and 
maintain employment.  38 C.F.R. § 4.10 
(2009).

h)  Identify all orthopedic pathology 
related to the Veteran's feet.  With 
respect to each foot, provide an opinion as 
to whether the overall degree of impairment 
is best characterized as mild, moderate, 
moderately severe, or severe.  Conduct all 
necessary tests, to include X-rays and 
range of motion studies expressed in 
relation to the normal range of motion in 
each foot.  

i)  With respect to each foot, state 
whether or not the symptoms are relieved by 
built-up shoe or arch support, or 
manifested by any of the following:  
weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, 
pain on manipulation and use, objective 
evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on 
manipulation and use, swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of the 
plantar surface, marked inward 
displacement, or severe spasm of the tendo 
Achilles on manipulation that is not 
improved by orthopedic shoes or appliances.

j)  State whether there is X-ray evidence 
of arthritis of either foot.

k)  Discuss whether the Veteran has 
additional functional loss from each of his 
left and right foot disabilities, and 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present in the feet, as discussed in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

l)  State whether the Veteran's left and 
right foot disabilities are manifested by 
any neurological impairment, and, if so, 
which nerves are involved, and the extent 
of the impairment.  The diagnostic criteria 
applicable to nerve impairment distinguish 
the types of paralysis:  complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three categories:  mild, 
moderate, and severe.  With those 
categories in mind, classify the Veteran's 
right and left foot disabilities, 
distinguishing among the categories and 
using the results of all pertinent testing 
of record.  If using results obtained from 
an EMG or nerve conduction velocity tests, 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  Explain 
the meaning of any abnormal results that 
are obtained.  

m)  Discuss how the Veteran's bilateral 
foot disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.

n)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has any 
bilateral toe disability that was caused or 
aggravated by his service-connected knee, 
ankle, or foot disabilities, including 
weight gain incurred following his knee and 
foot surgeries.  

o)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has any 
bilateral toe disability that is related to 
the toe fracture for which he was treated 
in service, or any other aspect of his 
military service.

p)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has sciatica or 
any other left hip or low back disability 
that is related to his service-connected 
knee, ankle, or foot disabilities, 
including any altered gait caused by those 
service-connected disabilities or weight 
gain incurred due to knee or foot surgery.  

q)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran currently has any left hip 
or low back disability that is otherwise 
related to his military service.

4.  Schedule the Veteran for a VA examination 
with an appropriate specialist to assess the 
nature and etiology of his GERD.  The claims 
folder should be reviewed by the examiner, and 
the examination report should reflect that 
review.  The VA examiner should provide a 
rationale for the opinion and reconcile it with 
all pertinent evidence of record, including the 
medical records showing a diagnosis of and 
treatment for GERD beginning in June 2003, the 
January 2008 VA examiner's opinion indicating 
that the Veteran's current GERD symptoms were 
not the result of the nonsteroidal anti-
inflammatory drugs prescribed for his service-
connected orthopedic disabilities, and the 
March 2008 written statement from the Veteran's 
private orthopedic treating physician relating 
GERD to weight gain associated with his 
service-connected right knee disability.  The 
VA examiner should also consider any lay 
evidence regarding a continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's GERD was caused or 
aggravated by his service-connected knee, 
ankle, or foot disabilities, including 
weight gain incurred due to knee or foot 
surgery.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's GERD is otherwise 
related to his military service.

5.  Schedule the Veteran for a VA examination 
with an appropriate specialist to assess the 
nature and etiology of his diabetes mellitus.  
The claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The VA examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the medical records showing a 
diagnosis of and treatment for diabetes 
mellitus beginning in 2006, the March 2008 
written statement from the private orthopedic 
treating physician relating the Veteran's 
diabetes to weight gain associated with his 
service-connected right knee disability, and 
the medical articles discussing the 
relationship between obesity and diabetes.  The 
VA examiner should also consider any lay 
evidence regarding a continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's diabetes mellitus was 
caused or aggravated by his service-
connected knee, ankle, or foot 
disabilities, including weight gain 
incurred due to knee or foot surgery.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's diabetes mellitus is 
otherwise related to his military service.

6.  Schedule the Veteran for a VA examination 
with an appropriate specialist to assess the 
nature and etiology of his hypertension.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The VA examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the medical records showing a 
diagnosis of and treatment for hypertension, 
the March 2008 written statement from the 
private orthopedic treating physician relating 
the Veteran's high blood pressure to weight 
gain associated with his service-connected 
right knee disability, and the medical articles 
discussing the relationship between obesity and 
hypertension.  The VA examiner should also 
consider any lay evidence regarding a 
continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's hypertension was caused 
or aggravated by his service-connected 
knee, ankle, or foot disabilities, 
including weight gain incurred due to knee 
or foot surgery.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's hypertension is 
otherwise related to his military service.

7.  Schedule the Veteran for a VA examination 
with an appropriate specialist to assess the 
nature and etiology of his sleep apnea.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The VA examiner should 
provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the medical records showing a 
diagnosis of and treatment for sleep apnea 
beginning in 2005, the March 2008 written 
statement from the private orthopedic treating 
physician relating the Veteran's sleep apnea to 
weight gain associated with his service-
connected right knee disability, and the 
medical articles discussing the relationship 
between obesity and sleep apnea.  The VA 
examiner should also consider any lay evidence 
regarding a continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the VA examiner's 
opinion should address the following:  

a)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's sleep apnea was caused 
or aggravated by his service-connected 
knee, ankle, or foot disabilities, 
including weight gain incurred due to knee 
or foot surgery.  

b)  State whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's sleep apnea is otherwise 
related to his military service.

8.  Then, readjudicate the claims on appeal.  If 
any aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


